DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/25/2022 has been entered.
Currently, claims 1-20 are pending and claims 2-6 and 12-20 are withdrawn.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 7-11 are rejected under 35 U.S.C. 103 as being unpatentable over Van Vechten (US Patent No.: 4,136,525 hereinafter “Van”) in view of Hsu (US Publication No.: 2011/0168378.
With respect to claim 1, Van discloses a heat dissipation device (Fig. 1a), comprising: a first conductive layer and a second conductive layer disposed opposite to each other (Fig. 1a, 12-2 and 14-1), and the first conductive layer being made of a thermal conductive material (Col. 6, lines 20-21, Ag or Cu); and a power supply control circuit (Col. 5, lines 52-68), coupled with the first conductive layer and the second conductive layer (Col. 6, lines 1-11, conductive layers are thermally coupled to the power supply) and configured to alternately apply, between the first conductive layer and the second conductive layer, a first electric field and a second electric field that are in opposite directions (Col. 8, lines 17-64), wherein heat of the first conductive layer is transferred to the second conductive layer (Abstract, the heat from the thermal load on 14 is transferred to the thermal reservoir to 12).
Van is silent to the intended use limitation of being applied in a communication terminal.
Hsu teaches a heat dissipation device being applied in a communication terminal (Para 0032-0033). It would have been obvious to one having ordinary skill in the art at the time the invention was filed to have modified the heat dissipation device of Van to be applied in a communication terminal as taught by Hsu to aid in controlling thermal management and a desired temperature (Para 0032-0033).
It is noted that the phrases “being applied in a communication terminal” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. 
With respect to claim 7, Van and Hsu teach the heat dissipation device of claim 1 as discussed above. Van also discloses further comprising: a temperature measuring device, configured to measure a temperature of the first conductive layer; and the power supply control circuit being further configured to control a frequency of switching between the first electric field and the second electric field according to the temperature of the first conductive layer measured by the temperature measuring device (Col. 3, lines 40-68 and Fig. 2, there has to be a temperature measuring device to regulate the electric field).
With respect to claim 8, Van and Hsu teach the heat dissipation device of claim 7 as discussed above. Van also discloses wherein the power supply control circuit is configured to establish a correspondence between frequencies of switching and temperatures of the first conductive layer in advance (Col. 3, lines 40-68 and Fig. 2 the circuit is capable of the intended use limitation).
With respect to claim 9, Van and Hsu teach the heat dissipation device of claim 8 as discussed above. Van also discloses wherein high temperature of the first conductive layer corresponds to high frequency of switching (Fig. 2).
With respect to claim 10, Van and Hsu teach the heat dissipation device of claim 8 as discussed above. Van also discloses wherein the power supply control circuit is configured to alternatively apply the first electric field and the second electric field at a fixed frequency (Fig. 2, the circuit is capable of the intended use limitation).
With respect to claim 11, Van and Hsu teach the heat dissipation device of claim 1 as discussed above. Van also discloses wherein at least one of the first conductive layer and the second conductive layer is a metal layer (Col. 6, lines 20-21, Ag or Cu).
Response to Arguments
Applicant's arguments filed 9/27/2022 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claim 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In response to applicant’s arguments (pages 7-11) that the reference does not teach a power supply control circuit, the Examiner disagrees. Reference Van explains in col. 5, lines 62-68 that the electrodes are connected to a variable voltage source 36 sufficient to produce a range of an electric field which meets the claimed limitation of a power supply control circuit configured to alternately apply a first elect field and a second electric field in opposite directions. It is noted that the phrases “configured to alternately apply a first electric field and a second electric field that are in opposite directions” are statements of intended use and the structure as disclosed by the combined teachings are capable of performing the function. Further, the teachings disclose all of the structural features of the claim. Therefore, applicant's arguments are not persuasive and the rejection is maintained.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CLAIRE E ROJOHN III whose telephone number is (571)270-5431. The examiner can normally be reached 9:00-5:00 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Len Tran can be reached on (571)272-1184. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/CLAIRE E ROJOHN III/Primary Examiner, Art Unit 3763